MANDATE

THE STATE OF TEXAS

TO THE 73RD JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on July 15, 2015, the cause upon appeal to revise
or reverse your judgment between

Golden Rehabilitation Center, L.L.C., Appellant

V.

Juanita Perez, Virginia Garcia, Paul Zapata, and Sylvia Sanchez, Individually and as Heirs of Elisa Zapata,
Appellee

No. 04-13-00821-CV and Tr. Ct. No. 2013-CI-06946

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, this appeal is
reinstated, the stay imposed upon the trial court proceedings is lifted and this
appeal is dismissed. The cause is remanded to the trial court for rendition of
judgment in accordance with the parties’ settlement agreement.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on September 23, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-13-00821-CV

                               Golden Rehabilitation Center, L.L.C.

                                                     v.

  Juanita Perez, Virginia Garcia, Paul Zapata, and Sylvia Sanchez, Individually and as Heirs of
                                          Elisa Zapata

         (NO. 2013-CI-06946 IN 73RD JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          GAVIN MCINNIS
MOTION FEE                         $10.00   E-PAID          LORIEN WHYTE
MOTION FEE                         $15.00   E-PAID          LORIEN WHYTE
MOTION FEE                         $10.00   PAID            BRIN & BRIN
REPORTER'S RECORD                 $134.26   PAID            GOLDEN REHAB--TO BE BILLED
CLERK'S RECORD                     $58.00   PAID
MOTION FEE                         $10.00   E-PAID          BRIN & BRIN
INDIGENT                           $25.00   E-PAID          BRIN & BRIN
FILING                            $100.00   E-PAID          BRIN & BRIN
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          BRIN & BRIN
STATEWIDE EFILING FEE              $20.00   E-PAID          BRIN & BRIN


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this September 23, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853